DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–13 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 5.

Claim Rejections - 35 USC § 112
Claim(s) 1–13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the anode" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cathode" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is directly dependent from claim 1 and includes all the limitation of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a lithium ion conductivity." Claim 1 recites the limitation "a lithium ion conductivity." It is unclear if "a lithium ion conductivity" recited in claim 3 is further limiting "a lithium ion conductivity" recited in claim 1. The Office recommends the limitation "wherein the lithium ion conductivity of said elastic polymer ranges from 1 × 10-5 S/cm to 2 × 10-2 S/cm."
Claim 4 recites the limitation "a recoverable tensile strain." Claim 1 recites the limitation "a recoverable tensile strain." It is unclear if "a recoverable tensile strain" recited in claim 4 is further limiting "a recoverable tensile strain" recited in claim 1. The Office recommends the limitation "wherein the recoverable tensile strain of said elastic polymer ranges from 5% to 100%."
Claims 5–7 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 5–7 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3)." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation Li-fluoroalkyl-phosphate, and the claim also recites LiPF3(CF2CF3)3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 9–13 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 9–13 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2014/0154572 A1, herein Singh) in view of Xiao et al. (US 2017/0338490 A1, hereinafter Xiao), Bittner et al. (US 2016/0351909 A1, hereinafter Bittner), and Kaiduka et al. (US 2007/0218369 A1, hereinafter Kaiduka).
Regarding claims 1, 3, 4, and 6–8, Singh discloses a method of manufacturing a lithium battery (300, [0032]), said method comprising:
providing a cathode active material layer (310) and a cathode current collector (340) to support said cathode active material layer (310, [0032]);
providing an anode active material layer (360) and an anode current collector to support said anode active material layer (360, [0032]); and
providing an electrolyte (350) in contact with the anode active material layer (360) and the cathode active material layer (310) and an optional separator electrically separating the anode active material layer (360) and the cathode active material layer (310, [0033]);
wherein the operation of providing the cathode active material layer (310) includes providing multiple particulates of a cathode active material (320, [0032]),
wherein at least one of said particulates (320) is composed of one or a plurality of cathode active material particles (120) being fully embraced or encapsulated by a layer of an elastic polymer (140, [0023])
said elastic polymer having a thickness from 0.5 nm to 10 μm (see thickness, [0022]);
wherein said ultrahigh molecular weight polymer contains an electrically conductive material dispersed therein (see blend, [0027]);
wherein said electrically conducting material is selected from an electron-conducting polymer, a metal particle or wire, a graphene sheet, a carbon fiber, a carbon nanotube, a graphite particle, or an expanded graphite flake, an acetylene black particle, or combinations thereof (see electronic conduction, [0027]); and 
wherein said ultrahigh molecular weight polymer forms a mixture with an elastomer, an electronically conductive polymer, a lithium-ion conducting material, a reinforcement material, or a combination thereof ([0027], [0029]).

said elastic polymer having a recoverable tensile elastic strain from 2% to 200%, and
wherein said elastic polymer has a recoverable tensile strain from 5% to 100%.
Xiao discloses a particulate of a cathode active material for a lithium battery, said particulate comprising one or a plurality of cathode active material particles (140) being embraced or encapsulated by a layer of an elastic polymer (142) having a recoverable tensile strain from 2% to 200% (see elongation, [0044]), and wherein said elastic polymer has a recoverable tensile strain from 5% to 100% (see elongation, [0044]) to improve the cycling characteristics of the active material (see lithium ion cycling, [0044]). Singh and Xiao are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the elastic polymer of Singh with the recoverable tensile strain of Xiao in order to improve the cycling characteristics of the active material.
Modified Singh does not explicitly disclose:
said elastic polymer having a lithium ion conductivity no less than 10-6 S/cm at room temperature, 
wherein said elastic polymer has a lithium ion conductivity from 1 × 10-5 S/cm to 2 × 10-2 S/cm;
wherein said lithium ion-conducting material is dispersed in said elastic polymer and is selected from Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof,
wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x ≤ 1, 1 ≤ y ≤ 4; 
wherein said lithium ion-conducting material is dispersed in said elastic polymer and is selected from lithium perchlorate, lithium hexafluorophosphate, lithium borofluoride, lithium hexafluoroarsenide, lithium trifluoro-methanesulfonate, bis-trifluoromethyl sulfonylimide lithium, lithium bis(oxalato)borate, lithium oxalyldifluoroborate, lithium nitrate, Li-fluoroalkyl-phosphate, lithium bisperfluoro-ethylsulfonylimide, lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide, an ionic liquid-based lithium salt, or a combination thereof; and
wherein said ultrahigh molecular weight polymer contains an electrically conductive material dispersed therein;
wherein said electrically conducting material is selected from an electron-conducting polymer, a metal particle or wire, a graphene sheet, a carbon fiber, a carbon nanotube, a graphite particle, or an expanded graphite flake, an acetylene black particle, or combinations thereof. 
Bittner a particulate comprising one or a plurality of cathode active material particles being embraced or encapsulated by a layer of polymer (Fig. 14, [0081]) having a lithium ion conductivity no less than 10-6 S/cm at room temperature (see hybrid polymer coating, [0028]), and wherein said elastic polymer has a lithium ion conductivity from 1 × 10-5 S/cm to 2 × 10-2 S/cm (see hybrid polymer coating, [0028]), wherein the layer of polymer contains a lithium ion-conducting material (see lithium salt, [0027]); wherein said lithium ion-conducting material is dispersed in said elastic polymer and is selected from Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof (see lithium salt, [0027]), wherein X = F, Cl, I, or Br, R = a hydrocarbon group, 0 < x ≤ 1, 1 ≤ y 
Further modified Singh does not explicitly disclose:
wherein said elastic polymer contains an ultrahigh molecular weight polymer having a molecular weight from 0.5 × 106 to 9 × 106 grams/mole.
Kaiduka discloses a particulate comprising one or a plurality of cathode active material particles being embraced or encapsulated by a layer of polymer (see polymer layer, [0021]), 6 to 9 × 106 grams/mole (see molecular weight, [0024]) to prevent the polymer from dissolving into the electrolyte solution (see molecular weight, [0024]). Singh and Kaiduka are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer of further modified Singh with the molecular weight of Kaiduka in order to prevent the polymer from dissolving into the electrolyte solution.
Regarding claim 2, modified Singh discloses all claim limitations set forth above and further discloses a method:
wherein said elastic polymer has a thickness from 1 nm to 100 nm (see thickness, [0022]).
Regarding claim 5, modified Singh discloses all claim limitations set forth above and further discloses a method:
wherein said ultrahigh molecular weight polymer is selected from polyacrylonitrile, polyethylene oxide, polypropylene oxide, polyethylene glycol, polyvinyl alcohol, polyacrylamide, poly(methyl methacrylate), poly(methyl ether acrylate), a copolymer thereof, a sulfonated derivative thereof, a chemical derivative thereof, or a combination thereof ([0027], [0029]).
Regarding claim 9, modified Singh discloses all claim limitations set forth above and further discloses a method:
wherein said providing multiple particulates includes encapsulating or embracing said one or a plurality of cathode active material particles with said layer of elastic polymer using a procedure selected from pan coating, air suspension, centrifugal 
Regarding claim 10, modified Singh discloses all claim limitations set forth above and further discloses a method:
wherein said cathode active material (120) is selected from an inorganic material, organic material, polymeric material, or a combination thereof (FIG. 2, [0011]) and
wherein said inorganic material does not include sulfur or alkali metal polysulfide (FIG. 2, [0011]).
Regarding claim 11, modified Singh discloses all claim limitations set forth above and further discloses a method:
wherein said one or a plurality of cathode active material particles is coated with a layer of carbon or graphene (160, [0026]).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2014/0154572 A1) in view of Xiao (US 2017/0338490 A1), Bittner (US 2016/0351909 A1), and Kaiduka (US 2007/0218369 A1) as applied to claim(s) 1 above, and further in view of Zhamu et al. (US 2012/0058397 A1, hereinafter Zhamu).
Regarding claims 12 and 13, modified Singh discloses all claim limitations set forth above and further discloses a method:
wherein said one or a plurality of cathode active material particles (120) is embraced by one or a plurality of graphene sheets (160, [0026]); and
wherein said one or a plurality of cathode active material particles (120) is embraced by external graphene sheets to form graphene-embraced cathode active material particulates (FIG. 2, [0026]), which are then encapsulated by elastic polymer (140, [0025]).
Singh does not explicitly disclose:
wherein said one or a plurality of cathode active material particles is mixed with a carbon, graphene, or graphite material to form a mixture; and
wherein said one or plurality of cathode active material particles are mixed with a carbon material, a graphite material, and/or graphene sheets.
Zhamu discloses a cathode active material comprising cathode active material particles mixed with a carbon material, a graphite material, or graphene sheets (FIG. 1, [0033]) to improve the high-rate capability (see cathode active material aggregate, [0013]). Singh and Zhamu are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cathode active material particle of modified Singh with the cathode active material of Zhamu in order to improve the high-rate capability.

Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive.
Applicants argue the claims have been amended to address these issues (P5/¶3). The amendments have not addressed the issues of claims 1, 3, 4, and 8 as detailed above.
6 to 9 × 106 grams/mole (see molecular weight, [0024]) to prevent the polymer from dissolving into the electrolyte solution (see molecular weight, [0024]). Therefore, the combination of Singh, Bittner, and Kaiduka discloses the use of electrically conductive materials that are dispersed in ultra-high molecular weight polymers.
Applicants argue the combination of the Singh, Xiao, Bittner, Kaiduka, and Zhamu references do not obviate claims 12-13 because the addition of Zhamu does not overcome the earlier stated deficiencies of the cited references (P6/¶2). The cited references are not deficient as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725